Wilde, J.
Since the arguments in this case were submitted to the court, the principal question here raised has been settled in the case of Winslow v. Goodwin, 7 Met. 363. It was there decided, that contingent interests, as well as vested interests, in real or personal property, pass to the personal representatives, according to the nature of such interests, so as to entitle such representatives to them when the contingency happens, if the party dies before the termination of the previous estate. This is fully established as the law of England, by numerous decisions; and such, it was decided, was the law of this Commonwealth, confirmed by St. 1805, c. 90, § 1, which was thus: “ When any person shall die seized of any lands, tenements or hereditaments, or of any right thereto, or entitled to any interest therein, in fee simple, or for the life of another, not having lawfully devised the same, the same shall descend,” &c. In § 2 there was a similar provision as to personal estate ; and these provisions are reenacted in the Rev. Sts. c. 61, § 1, and c. 64, § 1. And it was decided that the statute extended to contingent as well as vested interests, in conformity with the principles of the common law.
Such contingent interests are also transmissible by devise, by our statute of devises, whether they are given by way of contingent remainder or by executory devise; and such is clearly the rule of the common law, unless, by the terms of the gift or devise, it is so limited that the- devisee of the contingent interest is not to take the same if he be not living at the time when the prior estate terminates, or at some particular time. As, for instance, if the remainder had been given to Sarah Blanchard, and to her children living at the time of the decease of Mary' Blanchard,, such a contingent interest would not have been transmissible to an heir or devisee. In the present case, on the death of the testatrix, Sarah Blanchard and her two sons took a certain interest in the remainder bequeathed to them; and whether it was vested or contingent is not material.
Upon these principles, it is clear that James T. Blanchard *38kfter the death of his mother and brother, became entitled to the whole bequest, to them. As the contingency ceased by the death of his mother, the remainder vested in him, one third in his own right, and two thirds as administrator of the estates of his mother and brother. And it is equally clear that he had a right to sell or transfer the same, as security, for his own use and benefit.
It is objected, that there may be creditors who might be prejudiced by such transfer. But this does not appear. And if there are creditors, they cannot be prejudiced; for the administrator and his bondsmen are liable, if the creditors’ claims are not barred by the statute of limitations, or otherwise.
It is also objected, that the $262-50, which was paid out oí the shares in the capital stock of the Massachusetts Fire and Marine Insurance Company, before the assignment to the plaintiff, could not pass thereby. But we are of opinion that this is not the true construction of the assignment. It transfers, in terms, all the assignor’s right, title, property and claims, in and to the shares of stock formerly owned by Elizabeth Blanchard, and by her bequeathed to Mary Blanchard for life, and, on her decease, to Sarah Blanchard and her children; and also all his right, title, interest and property, in and to any other stock or estates, in which the proceeds of the said shares may be at any time thereafter invested. There is also a covenant that the shares had not been incumbered, and for further assurances. It appears that the assignor was ignorant, at the time of the assignment, that any part of the capital stock had been paid in. But it is manifest that the whole trust fund was intended to be assigned, whatever might be its condition. And so, we think, the assignment is to be construed. The plaintiff, therefore, is entitled to the whole trust fund, to hold the same as security, according to the terms of the assignment.
The transfer of these shares, by the executor of the trustee, to Mary Blanchard, was a breach of trust; but the legal title passed to her, and she took them subject to the trust. And her executor is bound by the same trust. He is therefore *39obligated to transfer to the plaintiff the shares he holds in trust, and to pay over to him the sums of money, received by Mary Blanchard as dividends of capital, and such dividends of profits as he has received since her decease ; and a decree to that effect is to he entered.